Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), rendered October 17, 2002. The *980judgment convicted defendant, upon a jury verdict, of rape in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of rape in the second degree (Penal Law § 130.30 [1]). “Defense counsel’s concession of defendant’s guilt of the second . . . count [ ] of the indictment was part of a reasonable trial strategy” and was not “ ‘tantamount to a partial plea of guilt, thus requiring defendant’s express consent’” (People v Chaney, 284 AD2d 998, 998 [2001], lv denied 96 NY2d 917 [2001], quoting People v Barnes, 249 AD2d 227, 228 [1998], lv denied 92 NY2d 893 [1998]). Contrary to the contention of defendant, the failure of the police to record his station house interrogation electronically does not require reversal (see People v Caballero, 23 AD3d 1031, 1032 [2005]; People v Boyd, 21 AD3d 1428 [2005], lv denied 6 NY3d 773 [2006]; People v Oglesby, 15 AD3d 888, 889 [2005], lv denied 4 NY3d 855 [2005]). Defendant’s remaining contention is not preserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Pigott, Jr., PJ., Scudder, Kehoe, Pine and Hayes, JJ.